Title: General Orders, 3 December 1779
From: Washington, George
To: 


        
          Head-Quarters Morristown friday December 3rd 1779.
          Parole  C. Signs
        
        All regimental officers to hut with their respective regiments—The regimental and briga[d]e staff are also to be with their respective Corps; and the brigadiers if they do not hut with their brigades are to be as convenient to them as possible.
        The Auditors of Accounts and Deputy Pay-Master General are to take quarters in houses contiguous to each other and as convenient to Head Quarters as they can be well procured.
        Officers of every rank are requested to exert themselves in getting their respective corps covered as soon as possible with huts; and that they may be built agreeably to the order already issued, for uniformity and regularity, each brigadier or officer commanding a brigade will be pleased to appoint a superintendent who is to see the orders for this purpose strictly attended to.
        The brigade Quarter Masters are to apply to the Quarter Master General for their allowance of straw and have them issued as soon as the troops come to their ground.
        The General prohibits, in the most positive terms, every species of destruction or waste of the fences and inclosures of the Inhabitants; this, as well as any other Injury offered to their Persons, or Property will draw the most certain and rig[or]ous punishment on the offenders.
      